Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 1 of 21 PageID #:584




                           EXHIBIT 2
Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 2 of 21 PageID #:585




                                               2019 YEAR IN REVIEW
Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 3 of 21 PageID #:586




                                                                    FROM OUR
                                                                    MANAGING
                                                                    PRINCIPAL




                                       Paul S. Chan Managing Principal
                Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 4 of 21 PageID #:587




We are pleased to present to you our 2019 Year in Review.
ÃÜ­vÀ§³®v®ÜvƜÈÛÃËÃÀvÈ½ÀÈ³ÀðÈ       to contribute thousands of hours to public interest litigation.
on another extraordinary year at Bird Marella. 2019 was marked by      SïÀ­v¨Ã³³®ÈÀËÈÀÈ¨âÈ³®vÀ¨âŰŬÀ®È¨v¨
Ë®¿Ëv¨¨®ÃƜÃ®ïv®ÈÀ³ÜÈƜv®®³Èv¨vÛ­®ÈÃ        v®vÀÈv¨®³®½À³ïÈÃƜÜÈ­v®â³³ËÀvÈÈ³À®âÃÃÀÛ®
³À³ËÀïÀ­ƺÃ¨®ÈÃƜvÃÜ³®È®ËÈ³­³®ÃÈÀvÈÜâÜ          in leadership and board positions within these organizations.
vÀ³®ÃÀ³®³È½À­À¨ÈvÈ³®ïÀ­Ã®È®vÈ³®ƛ
                                                                       While the foundation of Bird Marella remains rooted in the
Last year, we secured victories for clients in several precedent-      traditions and values established by our founding principals
setting cases. We won a complete defense verdict for one of            ®vÀ¨â³ÀÈââvÀÃv³ƜÜƺÛv¨Ã³­v®Èv®v³ËÃ³®ÈËÈËÀƛ
È Ü³À¨ƺÃ ¨vÀÃÈ ­À³½ ­v®ËvÈËÀÀÃ ® v vÃ ÜÈ    In the past year, we added and elevated several exceptionally
®®ưïËÀ á½³ÃËÀƛ *® ³® ³ È ¨vÀÃÈ ®ÛÀ³®­®Èv¨       Èv¨®È vÈÈ³À®âÃ Ü³ Ü¨¨ ³®¨â ®v® È ïÀ­ƺÃ Èv¨®È
crime trials in California history, we successfully obtained a         ranks of multigenerational and diverse lawyers. These attorneys
ÀË ï® ÈvÈ ÜvÃ ŰŬŬ È­Ã ¨³ÜÀ Èv® È v­³Ë®È         represent the next generation of litigators who will make their
originally sought by prosecutors. And in an internationally            mark at Bird Marella.
publicized pro bono matter, we won bail for a former U.S.
9vÀ® ïÈ® áÈÀvÈ³® vÃ ³® v® ®®È vÈ v :³ÀÈ   ?® v¨ ³ È ïÀ­Ɯ Ü vÀ ÀvÈË¨ È³ v¨¨ ³ËÀ vÈÈ³À®âÃƜ
Korean embassy.                                                        paralegals, and supporting staff for their hard work and
                                                                       dedication in making 2019 a remarkable year. And we thank
As in years past, our lawyers continued to garner recognition          our valued clients for entrusting Bird Marella with their most
from peers, colleagues, and various media outlets. In 2019,            Ã®ïv®È¨v¨­vÈÈÀÃƛ`¨³³§³ÀÜvÀÈ³v®³ÈÀv
many of our attorneys received honors from ranking guides              of providing innovative and effective representation.
such as Chambers and Partners, Benchmark Litigation, and
Lawdragon 500 as well as prominent legal publications such             Sincerely,
as the Daily Journal, Law360, and the National Law Journal.
Alongside these recognitions, we are equally proud of our
ïÀ­ƺÃ ³®È®Ë® v® Ë®ÜvÛÀ® ³­­È­®È È³ ½À³ ³®³
and community service. Nearly 90% of our attorneys                     Paul S. Chan
³­­ÈÈÈ­È³½À³³®³­vÈÈÀÃ®ŮŬŭŵƜ®v¨®ÈïÀ­          Managing Principal
    Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 5 of 21 PageID #:588




NEW
ADDITIONS

                       Jonathan M. Jackson                                 Oliver Rocos
                      Associate                                            Associate
                      Jonathan specializes in complex                     A graduate of Boston University School
                     commercial and intellectual property                of Law, Oliver represents individuals,
                   litigation. He has successfully represented          ­vƜÈ®³¨³âƜv®ï®v®v¨®ËÃÈÀâ
                  clients in a variety of high stakes matters          clients in complex commercial disputes
                 in state and federal court, at both the              involving breach of contract, breach of
                trial and appellate level, in commercial             ïËvÀâduty, fraud, negligence
               arbitration proceedings, and before the              employment claims, and securities and
              United States Patent & Trademark                     regulatory actions. Prior to joining the
             ?íƪVOIS?ƫƛHe received his J.D.                   ïÀ­Ɯ½ÀvÈvÃvvÀÀÃÈÀ³À
            from UCLA School of Law.                             three years in London, England.



           BY THE NUMBERS: REPUTATION



          Top 20
                                     Recognized as a “Top 20” litigation
                                     boutique by associates in a
                                     nationwide survey (Vault)
            Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 6 of 21 PageID #:589




                                                                                   BY THE NUMBERS: DIVERSITY



                                                                                   54%
                                                                                                    Percentage
                                                                                                    of Minority
                                                                                                    Attorneys

NEW
ELEVATION
                                                                     Bird Marella announced the
Naeun Rim                                                           elevation of Naeun Rim to principal
Principal                                                          on January 1, 2019. Naeun previously
                                                                  served as of counsel, concentrating
                                                                 her practice on white collar criminal
                                                               defense, complex civil litigation,
                                                              and internal investigations. Since
                                                             ¦³®®ÈïÀ­®ŮŬŭŲƜÃvÃ
                                                            secured acquittals, dismissals, and
                                                          favorable sentencing results in
                                                         ư½À³ï¨À­®v¨­vÈÈÀÃ®
                                                        addition to winning major victories
                                                       for clients in arbitrations and
                                                      multi-million dollar civil cases.
                 Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 7 of 21 PageID #:590




Plains defense team
from left to right:
Ariel A. Neuman
Naeun Rim
Gary S. Lincenberg
Ray S. Seilie




OUR
VICTORIES                                                                         HIGHLIGHT PLAINS ALL AMERICAN PIPELINE

            Bird Marella Persuades Judge to Reject Prosecutors’ Request for Billion Dollar Fine
          Following the successful 2018 defense of Plains All American Pipeline in a four-month jury trial involving an oil spill in Santa
         Barbara, Bird Marella prevailed at the sentencing hearing held on April 25, 2019. The Plains defense team, led by principals
        Gary Lincenberg and Ariel Neuman along with principal Naeun Rim and associate Ray Seilie, successfully persuaded a California
       ÃÈvÈ¦ËÈ³À¦ÈÈ½À³ÃËÈ³ÀƺÃ­v®³ÀvǅŭƛŮ¨¨³®½®v¨Èâv®È³vÀÜÈI¨v®ÃƺÀ¿ËÃÈ³Àvǅů­¨¨³®ï®Ɯ
      v®v­³Ë®ÈŰŬŬÈ­Ã¨³ÜÀÈv®ÜvÈÈ½À³ÃËÈ³®³À®v¨¨âÃ³ËÈƛ
               Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 8 of 21 PageID #:591




                     Prevailed at Trial for Fortune 500 Company in Multi-Million Dollar Wrongful Termination Suit
                   Jeremy D. Matz • Ray S. Seilie
                   Won a total defense victory in a four-week, multi-plaintiff, multi-million dollar wrongful termination jury trial on
                  behalf of a Fortune 500 company. After the plaintiffs presented their case-in-chief, the Court entered judgment
                 for the company before the case ever reached the jury for deliberations.


               Obtained Complete Dismissal of Federal Class Action on Behalf of Medical Device Company
              Terry W. Bird • Hernán D. Vera • Ashley D. Bowman
             Secured complete dismissal of a consumer protection class action brought against a software and medical
            device company in Arizona federal court against claims of unjust enrichment, economic harm, and violations of
           the California Unfair Competition Law.


         Won Bail for Marine Corps Veteran in Internationally Publicized Extradition Case
        Ekwan E. Rhow • Naeun Rim • Christopher J. Lee
       Successfully convinced the Court to acknowledge that “special circumstances” existed to obtain the release on
      bail for a pro bono client, a former U.S. Marine veteran, who had been detained pending extradition to Spain
     based on allegations relating to an incident at the North Korean embassy in Madrid.


   `³®íÀ­v®³OË­­vÀâ2Ë­®È³®v¨³:vÈ³®v¨4vÜ$À­
  Mark T. Drooks • Douglas A. Fretty • Fanxi Wang
  ?Èv®ÃË­­vÀâ¦Ë­®È³®v¨³v®vÈ³®v¨¨vÜïÀ­vËÃ³®¨®v®­ÃÀ½ÀÃ®ÈvÈ³®®
 ³®®È³®ÜÈÃÃËv®³³½®³®¨ÈÈÀÃ®v¨³v®ÈÀv®ÃvÈ³®ƛOËÀvíÀ­v®³ÈÃ³®³ÀÈ              BY THE NUMBERS: EXPERTISE



                                                                                                                              40
Ninth Circuit Court of Appeals.
                                                                                                                                          Industries and
                                                                                                                                          Practice Areas
                                                                                                                                          Represented
    Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 9 of 21 PageID #:592




                               Obtained Summary Judgment for Prominent Tech Company in Breach of Contract Suit

OUR
                              Gary S. Lincenberg • Nicole Rodriguez Van Dyk • Ashley D. Bowman
                             Achieved summary judgment on a multi-million dollar breach of contract claim, and dismissal of all tort claims, on


VICTORIES
                            behalf of a Los Angeles-based technology company alleging company executives engaged in fraud and civil conspiracy
                           in connection with government contracts.


                         `³®`ÀÈIÈÈ³®®V®¿Ë$v¨Ã¨v­ÃÈ4vÜÃËÈv®ÃÈIÀ³­®®È4vÜ$À­
                        Paul S. Chan • Thomas R. Freeman • Marc E. Masters • Elliot C. Harvey Schatmeier
                       OËÃÃË¨¨â®³®³È¨vÀÃÈ¨vÜïÀ­Ã®v¨³À®vvv®ÃÈ¨v­ÃÈvÈÈÛ³¨vÈÈv¨³À®v$v¨Ã
                      Claims Act by "fraudulently" inducing its former client, a public agency, to disburse several million dollars in funds
                     towards a public works project.


                   Secured Favorable Resolution of Pulse-Based Snack Maker in Trademark Dispute
                  Timothy B. Yoo
                 Resolved a global trademark dispute on behalf of pulse-based snack food manufacturer, World Peas Brand, against
                the Frito-Lay company. Litigated and ultimately achieved a favorable coexistence arrangement allowing the
               company to preserve and continue to extend the brand equity built upon their packaging and product lines.


             Won Dismissal of Wage & Hour Class Action Utilizing Standing Argument at the Pleading Stage
            Ekwan E. Rhow • Kate S. Shin
            Won dismissal of a wage and hour class action on behalf of multiple corporate and individual defendants. The class
           action plaintiff, a former employee of the defendant, sought millions in damages for the putative class comprised
          of hundreds of former and current workers.



                                               MARK T. DROOKS PRINCIPAL

                                               The stakes are often extremely high but we are privileged to handle cases that are
                                              almost always interesting and challenging. We try to bring to every case a combination
                                             of strong analysis, good judgment, and elite trial skills.
                Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 10 of 21 PageID #:593




                                                                                            HIGHLIGHT SK HYNIX AMERICA, INC.

     Bird Marella Wins Jury Trial in $175 Million Breach of Contract Suit
    After a three-week jury trial in the Western District of Washington, Bird Marella achieved a complete defense verdict on behalf of SK Hynix,
   ³®³ÈÜ³À¨ƺÃ¨vÀÃÈ­À³½­v®ËvÈËÀÀÃƜ®vǅŭųű­¨¨³®Àv³³®ÈÀvÈ¨vÜÃËÈƛ4â½À®½v¨Ã§Üv®L³Üv®S­³Èâ      SK Hynix defense
                                                                                                                                                   team, left to right:
  Yoo, the Bird Marella trial team warded off claims that SK Hynix had breached a DRAM chip supply contract with Microsoft, impacting
                                                                                                                                                       Joyce J. Choi
 the 2013 launch of its Xbox One gaming console. Following four days of deliberation, the jury returned with a unanimous verdict in favor            Ekwan E. Rhow
³O3(â®áï®®ÈvÈÈ³­½v®â®³ÈÀvÈÃË½½¨â³®ÈÀvÈƜË¨È­vÈ¨âÀ¦È®v¨¨³9À³Ã³ÈƺÃv¨¨v­vÃƛ                     Timothy B. Yoo
                                                                                                                                                    Emerson H. Kim
           Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 11 of 21 PageID #:594




 From left: Fanxi Wang, Benjamin N. Gluck, Nicole Rodriguez Van Dyk
                                                                                        CHAMBERS AND PARTNERS

                                                                                  Litigation: White-Collar Crime &
                                                                                  Government Investigations
                                                                                  $À­ƪv®Ůƫ
                                                                                  Terry W. Bird
                                                                                  Benjamin N. Gluck
                                                                                  %vÀâOƛ4®®Àƪv®ŭƫ
                                                                                  Vincent J. Marella
                                                                                  Ariel A. Neuman

                                                                                  Litigation: General Commercial
                                                                                  $À­ƪv®Űƫ
                                                                                  Mark T. Drooks
                                                                                  Ekwan E. Rhow

                                                                                  Litigation: Media & Entertainment
                                                                                  Ronald J. Nessim


OUR                                                                               4ÈvÈ³®ƝSÀv¨4vÜâÀÃVOƪ%¨³v¨ƫ

ACCOLADES
                                                                                  Terry Bird



                                                                                    AMERICAN COLLEGE OF TRIAL LAWYERS

                                                                                  Judicial Independence Committee
                                                    BY THE NUMBERS: RECOGNITION
                                                                                  A. Howard Matz


                                                    81
                                                               Total Firm
                                                               and Individual
                                                               Awards in 2019
                Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 12 of 21 PageID #:595




       BENCHMARK LITIGATION                             U.S. NEWS                   U.S. NEWS (CONT’D.)                            LAWDRAGON

Benchmark Litigation 2020                ÃÈ4vÜâÀÃ                       ÃÈ4vÜ$À­Ã                           űŬŬ4v®4vÜâÀÃ
Firm: Highly Recommended,                Sharon Ben-Shahar Mayer            Appellate                                Paul S. Chan
OËÀÈÃ4ÈvÈ³®ƪSÀŭƫ           Terry W. Bird                      ³­­Àv¨4ÈvÈ³®ƪSÀŭƫ           Ekwan E. Rhow
                                         Joel E. Boxer                      Environmental Law
ŮŬŭŵVOÜvÀÃ                           Paul S. Chan                       (v¨ÈvÀƪSÀŭƫ
                                                                            Securities                                            DAILY JOURNAL
Securities Litigation Firm of the Year   Mark T. Drooks
                                         Thomas R. Freeman                  Trust & Estates
Local Litigation Stars                   Benjamin N. Gluck                  `È³¨¨vÀƪSÀŭƫ                    S³½ŭŬŬ4vÜâÀÃ®v¨³À®v
Benjamin N. Gluck                        Gary S. Lincenberg                                                          Gary S. Lincenberg
Gary S. Lincenberg                       Vincent J. Marella
Ronald J. Nessim                         Jeremy D. Matz                          THE HOLLYWOOD REPORTER
Ariel A. Neuman                          Ronald J. Nessim
Ekwan E. Rhow                            Thomas V. Reichert                 I³ÜÀ4vÜâÀÃ
Dorothy Wolpert                          Nicole Rodriguez Van Dyk           Ronald J. Nessim
                                         Dorothy Wolpert
S³½ŭŬŬSÀv¨4vÜâÀÃ®­Àv
Gary S. Lincenberg                       4³Ã®¨Ã4vÜâÀ³ÈfvÀƝ
Ekwan E. Rhow                            Trust & Estates
                                         Joel E. Boxer                                                       RONALD J. NESSIM PRINCIPAL
S³½ŮŬSÀv¨4vÜâÀÃ®v¨³À®v
                                                                                                          `®*v®vÈÈïÀ­®ŭŵŴųƜv®ÃÈ¨¨È³vâƜÜÈ
Ekwan E. Rhow                            4³Ã®¨Ã4vÜâÀ³ÈfvÀƝ
                                                                                                         most of our work from referrals from other lawyers who
                                         Securities
                                                                                                        have themselves seen our commitment to our clients
40 & Under Hot List                      Paul S. Chan
                                                                                                       and the quality of our work. I love working here because
Ariel A. Neuman
                                                                                                      ÜvÀv¨vÜïÀ­ïÀÃÈv®vËÃ®ÃÃÃ³®ƛ
Nicole Rodriguez Van Dyk
Timothy B. Yoo
               Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 13 of 21 PageID #:596




OUR
                                                                   SUPER LAWYERS     LOS ANGELES BUSINESS JOURNAL




ACCOLADES
                                                         OË½À4vÜâÀÃ             S³½4ÈvÈ³ÀÃǪSÀv¨4vÜâÀÃ
                                                         Terry W. Bird             Mark T. Drooks
                                                         Joel E. Boxer
                                                         Paul S. Chan              9³ÃÈ*®ðË®Èv¨9®³ÀÈâ4vÜâÀÃ
                                                         Mark T. Drooks            Paul S. Chan
                                                         Thomas R. Freeman         Ekwan E. Rhow
                                                         Benjamin N. Gluck
                                                         Gary S. Lincenberg
                                                         Vincent J. Marella           SOUTHERN CALIFORNIA CHINESE
                                                         Jeremy D. Matz                   LAWYERS ASSOCIATION
                                                         Ronald J. Nessim
                                                         Ariel A. Neuman           SÀv¨¨vçÀÜvÀ
                                                         Thomas V. Reichert        Paul S. Chan
                                                         Ekwan E. Rhow

                                                         Top 100: White Collar            CALIFORNIA ACADEMY
                                                                                         OF APPELLATE LAWYERS
                                                         Benjamin N. Gluck
                                                         Gary S. Lincenberg
                                                                                   Appointed Member
                                                         Rising Stars              Thomas R. Freeman
                                                         Julia B. Cherlow
                                                         Gopi K. Panchapakesan
                                                         Naeun Rim                       NATIONAL LAW JOURNAL
Sharon Ben-Shahar Mayer Principal                        Ray S. Seilie
                                                         Fanxi Wang                (v¨ÈvÀ4vÜSÀv¨¨vçÀÃ
                                                                                   Nicole Rodriguez Van Dyk
               Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 14 of 21 PageID #:597




                                                                                                BY THE NUMBERS: INCLUSION




Rising Stars
               LAW360           COLLEGE OF COMMERCIAL ARBITRATORS

                              $¨¨³ÜÃ½(³®³À
                                                                                                4        Generations of Trial
                                                                                                         Specialists and Litigators

Ariel A. Neuman               A. Howard Matz



                                             Founding Principals from left to right: A. Howard Matz, Vincent J. Marella, Dorothy Wolpert, Terry W. Bird, Joel E. Boxer
             Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 15 of 21 PageID #:598




COMMUNITY
INVOLVEMENT

BY THE NUMBERS: PRO BONO



2400
Hours Dedicated to
Pro Bono Matters




                                  Throughout 2019, Bird Marella contributed to the following civic and
                                 charitable organizations devoted to strengthening communities, supporting
                                human rights, and enhancing the lives of disadvantaged children.
Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 16 of 21 PageID #:599




                                          DOROTHY WOLPERT PRINCIPAL

                                          ³­­Ë®ÈâÃÀÛvÃ®v³ÀÛv¨Ë³³ËÀïÀ­Ã®ÈÃ®®®ƛ¨¨³ËÀ
                                         lawyers engage in pro bono litigation, board service, or public projects of a wide
                                        ÛÀÃÈâƛ?ËÀ³­­È­®ÈÈ³ÃËÜ³À§ï®Ã³ËÀÛÜ³½À³ÃÃ³®v¨ËÈâ
                                       and social justice.
           Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 17 of 21 PageID #:600




Bird Marella litigates complex civil and white collar criminal matters in state and federal
courts across the United States. For more than 35 years, we have built our reputation
on the quality of our lawyers and the outstanding results we achieve for our clients.




ŭŴųű®ÈËÀâIvÀ§vÃÈƜŮůÀ$¨³³Àƥ4³Ã®¨ÃƜŵŬŬŲųưŮűŲŭƥƪůŭŬƫŮŬŭưŮŭŬŬƥÜÜÜƛÀ9vÀ¨¨vƛ³­
Attorney Advertising. Statements in this communication do not constitute a guarantee, warranty, or prediction regarding the outcome of your legal matter.
         Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 18 of 21 PageID #:601




ABOUT THE FIRM
OVERVIEW

Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C. engages solely in the practice of complex civil
and white collar criminal litigation. A litigation boutique by design, we are trial lawyers who represent national and
multinational corporations, government agencies, closely held companies, partnerships, and individuals. We represent
business contingency plaintiffs on a selective basis. The firm has been recognized in California and nationally by its
peers, clients, and legal publications and has received numerous awards, notices of distinction, and accolades.

  PRINCIPALS                                  SENIOR COUNSEL                              ASSOCIATES
  Sharon Ben-Shahar Mayer                     A. Howard Matz                              Ashley D. Bowman
  Terry W. Bird                               David I. Hurwitz                            Julia B. Cherlow
  Joel E. Boxer                               Steve E. Zipperstein                        Joyce J. Choi
  Paul S. Chan                                                                            Elliot C. Harvey Schatmeier
  Mark T. Drooks                              OF COUNSEL                                  Jonathan M. Jackson
  Thomas R. Freeman                           Shoshana E. Bannett                         Nithin Kumar
  Benjamin N. Gluck                           Grace W. Kang                               Christopher J. Lee
  Gary S. Lincenberg                          Marc E. Masters                             Cameron R. Partovi
  Vincent J. Marella                                                                      Darren L. Patrick
  Jeremy D. Matz                                                                          Oliver Rocos
  Ronald J. Nessim                                                                        Ray S. Seilie
  Ariel A. Neuman                                                                         Kate S. Shin
  Gopi K. Panchapakesan                                                                   Naomi S. Solomon
  Thomas R. Reichert                                                                      Jimmy Threatt
  Ekwan E. Rhow                                                                           Fanxi Wang
  Naeun Rim                                                                               Kimmy Yu
  Nicole R. Van Dyk
  Hernán D. Vera
  Dorothy Wolpert
  Timothy B. Yoo




 1875 Century Park East, 23rd Floor y Los Angeles, CA 90067 y TEL (310) 201-2100 y FAX (310) 201-2110 y www.BirdMarella.com
         Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 19 of 21 PageID #:602




NATIONWIDE TRIAL AND LITIGATION COUNSEL

From our base in Los Angeles, we represent clients nationwide with global business interests, including numerous
Pacific Rim matters. Bird Marella attorneys litigate and try cases at every level, up to and including the Supreme Court
of the United States. Our clients’ cases are often complex, span diverse subject areas, and frequently involve multiple
forums and parallel civil and criminal actions. The common theme in our cases is not the underlying legal issues but
the sophistication of the challenge and the need for innovative and insightful representation. Although limited to
litigation, our practice is unusually diversified. It includes substantial involvement in the following substantive areas:

 Administrative Law                          Environmental Law                           Partnership Law
 Antitrust Law                               ERISA Litigation                            Probate & Trust Litigation
 Business and Commercial Law                 Health Care Fraud and Abuse                 Products Liability
 Class Action Litigation                     Insurance Coverage Disputes                 Real Estate Litigation
 Construction Law                            Intellectual Property                       RICO (Civil and Criminal)
 Copyright Law                               Law Firm Disputes                           Savings and Loan Litigation
 Defamation                                  Law of Eminent Domain                       Securities Law
 Employment Law                              Legal Malpractice                           Tax and Tax Shelter Litigation
 Entertainment Law                           Municipal and Public Utility Law            White Collar Crimes


CIVIL AND WHITE COLLAR CRIMINAL TRIAL AND LITIGATION EXCELLENCE

Since the firm’s founding by two former Assistant United States Attorneys in 1981, we have handled some of the most
important litigation in the western United States. Our attorneys’ collective experience spans virtually every contentious
commercial issue to arise in the past 40 years, from antitrust, insider trading, RICO and environmental claims to
consumer class actions, entertainment royalty disputes and Internet commerce litigation. When our matters and
clients attract media interest, we manage that attention discreetly and effectively.

The firm’s criminal defense practice, which has obtained a nationwide reputation for excellence, is restricted to
economic and business crimes. We are also especially gratified that other lawyers retain us for their own
representation in disputes involving partnership rights, dissolution, fee allocation and malpractice claims.


CLIENT INDUSTRIES AND MATTERS

Bird Marella clients are prominent in a wide range of industries and public and private enterprises. Clients range from
Fortune 500 technology leaders, Wall Street executives and health care providers to global retailers, entertainment
companies and Internet start-ups. We also represent individuals, including entrepreneurs, health care professionals,
prominent members of the financial community, media and sports figures, and international investors and investment
advisors. The matters for which our clients retain us range from traditional, high-demand contract breaches to cutting-
edge intellectual property disputes, appeals, shareholder class actions, and claims of fraud and regulatory violations,
as well as all types of criminal or regulatory investigations and prosecutions. Although our cases frequently involve
complex issues and high exposure, we are equally skilled in providing cost-effective counsel in relatively small matters.

 1875 Century Park East, 23rd Floor y Los Angeles, CA 90067 y TEL (310) 201-2100 y FAX (310) 201-2110 y www.BirdMarella.com
         Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 20 of 21 PageID #:603




Clients can expect that the attorneys whom they retain are the actual attorneys who will try their cases. Many of the
clients we have performed substantial legal work for are corporations and other institutions. They include:

 Alaska Public Utilities Commission          Henry Mayo Newhall Memorial                 Qwest
 American Red Cross                          Hyundai Motor Company                       Raytheon
 Aramark Uniform & Career Apparel, Inc. IBM Corp.                                        Ricoh Electronics, Inc.
 Azusa Pacific University                    International Game Technology (IGT)         Rockwell International
 Beasley Broadcasting Group, Inc.            JM Eagle                                    Samsung Telecommunications
 Broadcom Corporation (Special Comm.)        KB Home                                     South Coast AQMD
 Bugle Boy Industries                        Lincoln Electric Company                    Stone Boardwear, Inc.
 Charles Schwab, Inc.                        LG Electronics USA, Inc.                    Suzuki Motor Corporation
 Canon U.S.A., Inc.                          Los Angeles County Metropolitan             Takata
 Chemical Waste Management, Inc.             Transportation Authority                    Tawa Supermarket, Inc.
 City of Anaheim                             Lucasfilm Ltd.                              Thrifty Oil Company
 City of Carson                              Mattel, Inc.                                Toll Brothers, Inc.
 City of Hermosa Beach                       McDonnell Douglas Corporation               Toyota Motor Sales U.S.A., Inc.
 City of Hope Medical Group                  Mission Power Energy Company                Twentieth Century Fox Film
 City of Los Angeles                         National Partnership Investments Corp. Corporation
 City of Riverside                           Nissan Motor Corporation in USA             Ultramar, Inc.
 City of Santa Monica                        Newegg, Inc.                                UCLA
 CJ Entertainment & Media                    Nokia, Inc.                                 Vizio, Inc.
 Damson Oil Company                          Paragon Homes/Development, Inc.             The Walt Disney Company
 E*TRADE Securities, Inc.                    Plains All American Pipeline                Western Digital Corporation
 Forever 21                                  Prospect Medical Group                      Wyle Laboratories
 Fox Studios                                 PBS                                         Xerox
 GAF Materials Corporation                   Purex Industries, Inc.                      Yahoo!
 Hanmi Bank                                  Qualcomm, Inc.                              Yale University


CULTURE

Our culture is multigenerational, collegial, unrelenting in expectations of excellence, and deeply committed to the
profession of law. Bird Marella lawyers, many of whom are former judicial clerks and former Assistant United States
Attorneys, combine extensive trial experience with proven technical ability. This balance informs our handling of cases


 1875 Century Park East, 23rd Floor y Los Angeles, CA 90067 y TEL (310) 201-2100 y FAX (310) 201-2110 y www.BirdMarella.com
         Case: 1:20-cv-04699 Document #: 40-3 Filed: 09/08/20 Page 21 of 21 PageID #:604




from inception through discovery, trial, and, if necessary, appeal. We excel at presenting complicated fact patterns and
complex business transactions in understandable and persuasive ways to judges, juries, and arbitrators.

REPUTATION

We are proud of the seamless connection between our internal culture and outside reputation. Chambers and Partners
has ranked the firm in “Litigation: White-Collar Crime & Government Investigations” and “Litigation: General
Commercial,” calling us “top-flight lawyers” who are “as good as it gets.” The firm’s ratings as preeminent lawyers by
leading legal publications are matched by our prominence as leaders in national and local Bar organizations, as well as
our selection to federal and state Bench-Bar committees. Many Bird Marella attorneys are members of the American
College of Trial Lawyers. The firm’s professional renown helps us achieve our clients’ goals in the courtroom and
facilitates prompt, just, and favorable pretrial settlements without the expense of a trial. Ultimately, the results we
obtain for our clients are the source of our firm’s reputation. While Bird Marella has had its share of headline-grabbing
cases, many of our victories are achieved by under-the-radar resolutions because that is how our clients want it.

RECOGNITION

Our firm has garnered recognition from a variety of publications, media outlets, and organizations including Chambers
and Partners USA, The National Law Journal, the Daily Journal, and Law360. Some of the more notable accolades and
awards the firm has been honored with include:

American Civil Liberties Union
Pro Bono Award

Chambers and Partners USA
Ranked in Band 2 for “Litigation: White Collar Crime & Government Investigations” and Band 4 for “Litigation:
General Commercial”

Benchmark Litigation
Highly Recommended Litigation Law Firm in California

The Daily Journal
Top Boutiques, Top Verdicts, Top Defense Results

Law360
One of the Best Law Firms for Minority Attorneys

National Asian Pacific American Bar Association (NAPABA)
Law Firm Diversity Award

National Law Journal
Litigation Boutique Hot List

Vault
One of The Best Litigation Boutique Law Firms


 1875 Century Park East, 23rd Floor y Los Angeles, CA 90067 y TEL (310) 201-2100 y FAX (310) 201-2110 y www.BirdMarella.com
